internal_revenue_service number release date index number -------------------- -------------------------------- ------------------------------- in re -------------------------------- -------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ----------------- telephone number --------------------- refer reply to cc psi b04 plr-147287-10 date date legend legend grantor daughter trust state law state law date court state dear -------------- ------------------- ---------------------- -------------------------------------------------------------------------- ------------------------------------------------------ ----------------------------------------------------- -------------------------- ------------------------------------------------ -------- this letter responds to a letter dated date and other correspondence requesting rulings regarding the income estate gift and generation- skipping transfer gst tax consequences of a proposed division of an irrevocable_trust the facts submitted and representations made are as follows on date a date prior to date grantor created an irrevocable_trust trust for the benefit of daughter’s issue it is represented that no additions have been made to trust since date daughter has three children all adults and one minor grandchild now living and no deceased children section dollar_figure of trust provides that the primary beneficiaries of trust are daughter’s children section dollar_figure provides subject_to sec_3 that the trustee is to distribute all of the net_income of trust to daughter’s children and the descendants of any deceased child of daughter at least annually sec_3 provides that the trustee may in the trustee’s discretion withhold all or any part of the net_income plr-147287-10 withheld income may be accumulated and added to principal set_aside for future distribution in any subsequent annual period or in whole or in part distributed to or for the benefit of the beneficiaries then entitled to the income of trust under sec_3 in such proportions or amounts as the trustee may from time to time determine sec_3 provides that in exercising this power to withhold and accumulate or distribute the trustee is to consider the current needs and other income and resources of the beneficiaries including those for health medical_care support and education the trustee is also to consider the beneficiary’s accustomed standard of living without regard to the availability of income from trust section dollar_figure provides that one year after daughter’s death trust will terminate and principal and any accumulated income are to be distributed in equal shares per stirpes to daughter’s children section dollar_figure provides that when trust terminates if a child predeceased daughter without leaving surviving descendants that child’s share is to be reallocated to the child’s siblings and their descendants per stirpes if daughter is not survived by descendants the principal and any accumulated income are to be allocated in equal shares to other trusts created by grantor for the children of daughter’s siblings section dollar_figure provides that if at the time of any distributions a beneficiary is under the age of such beneficiary’s share will be held by the trustee for the benefit of such beneficiary until the beneficiary attains age such beneficiary’s share will be distributed to the beneficiary on the date the beneficiary attains age the trustee shall apply for such beneficiary’s use so much of the income of such beneficiary’s share as the trustee deems necessary for the beneficiary’s education support and maintenance and may accumulate income to provide for such uses if the beneficiary dies prior to attaining age the separate share will be distributed to the beneficiary’s intestate heirs section dollar_figure provides that the terms child children grandchildren descendant or heirs includes legally adopted children section dollar_figure provides that the trustee has the discretion to distribute trust principal to provide for a child of daughter’s proper care education and support taking into consideration his or her station in life and the other_property and income available to such child and in particular cases of severe or protracted illness or great necessity the trustee may as a condition of payment require that such advances or any part thereof are to be restored from future income section dollar_figure provides that if trust is not terminated as provided under sec_3 trust shall terminate upon the date which i sec_21 years after the death of the last survivor of a class consisting of grantor grantor’s children and grantor’s plr-147287-10 grandchildren who are living on date in which event the beneficiaries shall all be presumed to have attained the necessary age to and shall be entitled to immediate distributions of principal in order to make unequal distributions to children while ensuring that the ultimate distribution of trust’s assets is equitable and to allow the trustee to pursue different investment objectives with respect to each child’s interest in trust the trustee proposes to divide trust into three separate trusts hereinafter subtrust or subtrusts one for the benefit of each of daughter’s three children and his or her descendants the trustee will fund each subtrust with a pro_rata share of each asset held in trust it has been represented that the terms of each subtrust will be the same as trust except that each subtrust will be held exclusively for the benefit of the child and his or her descendants for whom the subtrust was created in addition each subtrust will have a provision to the effect that if daughter gives birth to or adopts another child after-born child prior to the termination of the subtrusts all of the subtrusts then held for a child of daughter will be reallocated to create a new subtrust for the after-born child this new subtrust will receive a fraction of the aggregate value of the subtrusts then existing the numerator of the fraction will be one and the denominator will be one plus the number of subtrusts held for daughter’s children immediately before the birth or adoption each existing subtrust will contribute to the new subtrust for the after-born child in proportion that its value bears to the aggregate value of all of such subtrusts if a child and all descendants of the child die before the termination of the subtrusts the deceased child’s subtrust will be reallocated so as to be added to or used to fund the subtrusts held for that child’s siblings or their descendants or if there are no other descendants of daughter then living will remain in existence until the termination of the subtrusts with the income being payable to any after-born child or to the descendants of any deceased after-born child or accumulated if there is no after- born child or descendant of a deceased after-born child state law provides that an irrevocable_trust may be terminated or its dispositive provisions modified by the court with the consent of all of the beneficiaries if continuance of the trust on the same or different terms is not necessary to carry out a material purpose state law provides that on petition by a trustee or beneficiary the court may divide a_trust into two or more separate trusts whether or not their terms are similar if the court determines that dividing the trust is in the best interest of the beneficiaries and will not defeat or substantially impair the accomplishment of the trust purposes or the rights of the beneficiaries to facilitate the division the trustee may divide the trust assets in_kind by pro_rata or non-pro rata division or by any combination of the methods plr-147287-10 the following representations have been made i the trustees will initiate a judicial proceeding in court to divide trust as described above ii daughter’s children will be given notice of the proceeding and iii daughter’s children will act for any minor unborn or contingent beneficiaries including daughter’s minor grandchild pursuant to state’s virtual representation statute the trustee has requested the following rulings the division of trust into subtrusts will not cause trust or any of the subtrusts to lose their status as exempt from the gst tax or otherwise become subject_to the gst tax the subtrusts will be treated as separate trusts for federal_income_tax purposes the division of trust into subtrusts will not cause trust or any of the subtrusts or their beneficiaries to recognize any gain_or_loss from a sale_or_other_disposition of property under sec_61 sec_662 or sec_1001 the tax basis of the assets the subtrusts receive from trust will be the same as the tax basis of trust in such assets the holding_period of the subtrusts in each asset received from trust will include the holding_period of trust in that asset the division of trust into subtrusts will not cause any portion of the assets of trust or any subtrust to be includible in the gross_estate of any beneficiary of trust or any subtrust and neither the division of trust into subtrusts nor the pro_rata allocation of the assets of trust among the subtrusts will constitute a transfer by any beneficiary that will be subject_to federal gift_tax under sec_2501 law and analysis ruling sec_2601 of the internal_revenue_code code imposes a tax on each generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution taxable_termination or a direct_skip under a of the tax_reform_act_of_1986 act the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping plr-147287-10 transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the grantor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the grantor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are generally applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts the facts set forth in example are as follows in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the plr-147287-10 trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the gst tax in this case trust is exempt from the gst tax because it was irrevocable before date and it is represented that no additions have been made to trust since date a date prior to date the proposed division of trust is similar to the facts set forth in example of sec_26_2601-1 thus based upon the facts submitted and the representations made and assuming the proposed division is approved by court we rule that the proposed division of trust into subtrusts will not cause trust or any of the subtrusts to lose their status as exempt from the gst tax or otherwise become subject_to the gst tax ruling sec_643 provides that under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and the principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 of the code section b of the act provides that in the case of a_trust which was irrevocable on date sec_643 shall apply only to that portion of the trust which is attributable to a contribution to corpus after date in this case the subtrusts created upon the division of trust will be separately managed and administered by the trustee while the subtrusts have the same grantor they will have different primary beneficiaries therefore based on the facts submitted plr-147287-10 and the representations made we rule that the subtrusts will be treated as separate trusts for federal_income_tax purposes under sec_643 ruling sec_3 and sec_61 provides that gross_income includes gains derived from dealings in property sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income of the estate_or_trust sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for cash or for other_property differing materially either in_kind or in extent is treated as income or loss sustained sec_1015 provides that if property is acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized by the grantor on such transfer plr-147287-10 sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by a transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a the property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his or her hands as it would have in the hands of such other person see also sec_1_1223-1 revrul_56_437 1956_2_cb_507 holds that the conversion of a joint_tenancy in stock to a tenancy_in_common in order to eliminate the survivorship feature and the partition of a joint_tenancy in stock are not sales or exchanges similarly divisions of trusts are also not sales or exchanges of trust interests where each asset is divided pro_rata among the new trusts see revrul_69_486 1969_2_cb_159 pro_rata distribution of trust assets not a sale_or_exchange in this case trust’s assets will be distributed in_kind on a pro_rata basis among the three subtrusts accordingly based upon the facts submitted and the representations made we rule that the proposed division of trust will not result in the realization of gain_or_loss by trust or any of the subtrusts or their beneficiaries under sec_61 and sec_1001 because sec_1001 does not apply to the division of the trust’s assets we rule that under sec_1015 the basis of the trust’s assets will be the same after the division as the basis of those assets before the division since the basis of each asset in the hands of the subtrust is the same as the basis of that asset in the hands of trust we rule that the holding_period of each asset in the hands of a subtrust will be the same as the holding_period of that asset in the hands of trust immediately before the distribution to the subtrust pursuant to sec_1223 finally since the proposed division will not result in the realization of gain_or_loss under sec_61 and sec_1001 and because the creation of the subtrusts is a modification of trust for federal_income_tax purposes the subtrusts are treated as a continuation of trust therefore we rule that the transfer of assets from trust to the subtrusts will not be treated as a distribution or termination under sec_661 plr-147287-10 ruling sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceeds five percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend revoke or terminate or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent's death in order for sec_2036 through to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the proposed division of trust does not constitute a transfer within the meaning of sec_2036 through the beneficiaries of the subtrusts will have the same interest after the division as they had as beneficiaries before the division therefore based upon the facts submitted and the representations made we rule that the proposed division will not cause the interest of any beneficiary of trust or the subtrusts to be includible in the beneficiary's gross_estate under sec_2036 through plr-147287-10 ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case the beneficiaries of the subtrusts will have the same beneficial interests in the subtrusts after the proposed division that they had as beneficiaries under trust accordingly based upon the facts submitted and the representations made we rule that the proposed division of trust and the pro_rata allocation of trust’s assets among the subtrusts is not a transfer direct or indirect of property that will be subject_to the gift_tax imposed by sec_2501 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-147287-10 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner ____________________________ lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
